FOSTER, District Judge.
It seems to me that Act Dec. 21, 1898, c. 28, § 1, 30 Stat. 755 (U. S. Comp. St. 1901, p. 3081), is broad enough to apply to all sailors on an American vessel, and that they should be held to be American seamen, regardless of nationality.
It seems also clear that the captain arbitrarily reduced the wages of this seaman from $30 per month, as stipulated in the articles, to $.25 per month, alleging that he did so by reason of the seaman’s incompetency to fill the position of second mate. It appears by the articles that he was shipped as a seaman, and not as second mate, and the captain cannot give effect to an alleged verbal agreement of that sort.
Therefore there will be judgment for the full amount of wages claimed, and a penalty of SI a day, from date the wages were due, for 100 days from the date of the libel.